MEMORANDUM **
Ying Li, a native and citizen of China, petitions for review of the order of the Board of Immigration Appeals summarily affirming the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, and may reverse only if the evidence compels a contrary conclusion. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Because the incidents that Li described did not rise to the level of persecution, substantial evidence supports the IJ’s finding that Li did not suffer past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.2003). In addition, Li’s fear of future persecution is speculative. The record does not compel the conclusion that her fear of future persecution is objectively reasonable, and substantial evidence supports the IJ’s conclusion that Li failed to establish a well-founded fear of future persecution. See Gu v. Gonzales, 454 F.3d 1014,1021-22 (9th Cir.2006).
Furthermore, because Li failed to meet her burden for asylum, she necessarily did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir. 2003).
Li waived any challenge to the denial of CAT relief by fading to raise it in her opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.